MEMORANDUM ***
Yeyko Daydi Garcia Dominguez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. We dismiss the petition for review.
Garcia Dominguez’s contention that her due process rights were violated because the IJ did not investigate whether alternative forms of relief were available to her does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
We deny Garcia Dominguez’s request that her case be stayed until she adjusts her status based on her alleged marriage to a United States citizen, as her proper course is to file a motion to reopen with the BIA. See 8 C.F.R. § 1003.2; see also Malhi v. INS, 336 F.3d 989, 994 (9th Cir.2003) (explaining that a motion to reopen premised on a marriage that occurred after the commencement of proceedings requires clear and convincing evidence indicating a strong likelihood that the marriage is bona fide).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.